Citation Nr: 0905494	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-43 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include possible complications such as myocardial 
infarction and cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

The adjudication of this case was affected by VA 
administrative action.  Specifically, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by the United States 
Court of Appeals for Veterans Claims (Court) decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In May 2008, the Federal Circuit reversed 
the Court, upholding the Board's decision.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  The appellant in Haas filed 
a petition for a writ of certiorari to the Supreme Court, 
which was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As a result, the 
stay was lifted, and the Board will proceed with adjudication 
of this case.

For the reasons stated below, the Board concludes that 
additional development is required in this case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with the duty to 
assist.

With respect to the duties to assist, the Veteran contends 
that he developed diabetes mellitus, type 2, due to Agent 
Orange/Herbicide exposure while performing active service in 
the Republic of Vietnam.  

The law provides that if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

VA regulations provide that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii).

In this case, the Veteran's service records do not reflect he 
was stationed in the Republic of Vietnam during his period of 
active service.  Rather, they reflect he was stationed in 
Thailand.  However, he contends, to include at his May 2006 
hearing, that he flew missions over Vietnam, and landed in 
Saigon at the Tonsanut Air Base at one point.  (Transcript 
pp. 5, 15).  He maintains that this occurred during a 
contract flight from Clark Air Force Base, Philippines, and 
that it was scheduled to go to Udorn, Thailand, but actually 
landed in Saigon.  He further testified that he was in Saigon 
for 15 to 20 hours.

The Board observes that it is not clear sufficient 
development was undertaken to verify the Veteran's account of 
having been in country in Vietnam as described in the 
preceding paragraph.  Granted, the RO did request the 
National Personnel Records Center (NPRC) to verify the dates 
of the veteran's service in Vietnam, and NPRS responded that 
his records showed no Vietnam service dates, only Thailand.  
Further, as noted in the October 2004 Statement of the Case 
(SOC), copies of extracts from his personnel file are of 
record.  However, it is not clear that his complete personnel 
file was obtained which may contain information to verify the 
Veteran's account of his having landed in Vietnam.  Moreover, 
it does not appear a specific request was made to verify his 
account of the contract flight, through official channels.  
Therefore, the Board concludes that a remand is required to 
ensure this development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Please request additional information 
from the Veteran regarding the purported 
contract flight he was on which landed in 
Saigon for 15 to 20 hours, to include 
specific dates and places where this 
event occurred.

2.  In addition, please make a request 
for the Veteran's complete service 
personnel records through official 
channels.  The travel voucher pertaining 
to the reported flight which landed in 
Saigon should be obtained, if possible.

3.  After the above development has been 
completed to the extent possible, an 
attempt should be made through official 
channels to verify his account of having 
been on a contract flight that landed in 
Saigon for 15 to 20 hours.  The Veteran's 
May 2006 hearing testimony should be 
reviewed to obtain further information 
regarding this flight.

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the October 
2004 SOC, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

